DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a 371 of PCT/US2018/029738, which claims benefit of U.S. Provisional Application 62/500,866, filed May 03, 2017. 

Election/Restrictions
2.	Applicant’s election without traverse of Group II, claims 14-17, in the reply filed on June 07, 2022 is acknowledged.  Claims 1-13 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  No claims have been canceled. 

Analysis of Subject Matter Eligibility under 35 U.S.C. 101
3.	Claims 14-17 have been reviewed under the current guidelines to determine patent eligibility under 35 U.S.C. Section 101.  These guidelines were most recently updated in the 2019 Revised Patent Subject Matter Eligibility Guidance (January 2019).  The claims recite oligonucleotide primers comprised in a kit for detecting Zika (ZIKV) RNA in a biological sample.  While some of these oligonucleotides comprise a natural nucleic acid sequence and would therefore be considered judicial exceptions as being products of nature (for example, the primers recited as SEQ ID NOs: 1, 2, 5 and 6 which are 100% identical to natural Zika virus sequences), the claims also recite oligonucleotides that comprises sequences not found in nature.  These include, for example, SEQ ID NOs: 3 and 4, which are loop primers designed for performing reverse transcription loop-mediated isothermal amplification (RT-LAMP) of a Zika virus target sequence that comprise sequences that are partially homologous to natural sequences (see p. 7, lines 12-24 of the specification), but other sequences that are not, and therefore the loop primers as a whole are not naturally occurring nucleic acids.  Therefore, the invention as claimed qualifies as eligible subject matter.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 14, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (Anal. Chem. (2016) 88:7289-7294, cited on IDS of 10/31/2019) in view of Lowe et al. (Nucleic Acids Res. (1990) 18:1757-1761). 
With regards to claims 14 and 15, Song teaches a kit for detecting Zika virus (ZIKV) RNA in a biological sample, comprising a set of oligonucleotide primers (primers and a method for detection of Zika virus using the primers in a RT-LAMP assay is provided, see Abstract and Table 1), wherein the set of primers comprises:
(b) six primers each respectively having a sequence at least 90% identical to, or having a sequence consisting of, SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5 and SEQ ID NO: 6 (although Song does not teach the precise primers of claimed SEQ ID Nos: 1-6, the reference teaches primers that amplify by RT-LAMP a target sequence of an envelope protein coding region having high homology among various ZIKV isolates, see p. 7290, column 1, section entitled “RT-LAMP Primer Design”, Table 1 and supplemental Figure S2, showing the F3, B3 and FIP, BIP, loop F and loop B primers; the target sequence defined by outer primers F3 and B3 overlaps the target sequence amplified by the claimed primer set of SEQ ID NOs: 1-6, wherein the primers taught by Song target the region between nucleotides 1767-1968 of the Zika virus sequence represented by GenBank No: KU501215 (see sequence below, F3 and B3 primers in italics and blue), while the claimed primer set of SEQ ID NOs: 1-6, including the forward outer primer F3 (SEQ IN NO: 1) and the backward outer primer B3 (SEQ IN NO: 2) amplify the region between nucleotides 1626-1849 of this sequence (see sequence below, F3 and B3 primers in bold; also see p. 27, lines 5-12 and Table 1 of the specification describing the design of primers based on the GenBank No: KU501215 sequence; the complete sequence of KU501215 is presented in the list of references). 
1501 agccgaagcc accctggggg gttttggaag cctaggactt gattgtgaac cgaggacagg
1561 ccttgacttt tcagatttgt attacttgac tatgaataac aagcactggt tggttcacaa
1621 ggagtggttc cacgacattc cattaccttg gcacgctggg gcagacaccg gaactccaca
1681 ctggaacaac aaagaagcac tggtagagtt caaggacgca catgccaaaa ggcaaactgt
1741 cgtggttcta gggagtcaag aaggagcagt tcacacggcc cttgctggag ctctggaggc
1801 tgagatggat ggtgcaaagg gaaggctgtc ctctggccac ttgaaatgtc gcctgaaaat
1861 ggataaactt agattgaagg gcgtgtcata ctccttgtgt actgcagcgt tcacattcac
1921 caagatcccg gctgaaacac tgcacgggac agtcacagtg gaggtacagt acgcagggac
1981 agatggacct tgcaaggttc cagctcagat ggcggtggac atgcaaactc tgaccccagt
2041 tgggaggttg ataaccgcta accccgtaat cactgaaagc actgagaact ctaagatgat
2101 gctggaactt gatccaccat ttggggactc ttacattgtc ataggagtcg gggagaagaa

With regards to claim 17, Song teaches a kit further comprising buffer, reverse transcriptase, DNA polymerase, or any combination thereof (the RT-LAMP reaction mixture comprises an isothermal master mix, AMV reverse transcriptase and a fluorescent dye (p. 7290, column 2, lines 4-17). 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to design additional or alternate amplification primers for detecting Zika virus for use in a RT-LAMP assay based on the primer sequences and methods taught by Song, particularly for targeting proximal or overlapping regions of the envelope protein coding region used for designing the claimed primer set.  Thus, an ordinary practitioner would have been motivated to use such sequences in order to design and incorporate primers into a kit that are specific for the envelope protein coding region since Song teaches this sequence as useful for detecting Zika virus, and further teaches the primers may be used to perform an inexpensive enzymatic RT-LAMP amplification assay with minimal or no instrumentation, using a custom-made disposable microfluidic cassette that combines viral nucleic acid capture, concentration and purification, isothermal amplification and detection (p. 7289, column 2, line 15 to p. 7290, column 1, line 9). 
In the recent court decision KSR International Co. v. Teleflex Inc., 82 127 SCt 1727 (2007), the U.S. Supreme Court determined that if the combination of the claimed elements was “obvious to try” by a person of ordinary skill, this might show that such a combination was obvious under §103.  Regarding “obvious to try”, the Court stated:
“A person of ordinary skill is also a person of ordinary creativity, not an automaton.
The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was “obvious to try.” Id., at 289 (internal quotation marks omitted). When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103.”

Since the claimed primers simply represent structural homologs, which are derived from sequences suggested by the prior art of Song as useful for detection of Zika virus genomes and concerning which a biochemist of ordinary skill would attempt to obtain alternate compounds with improved properties, the claimed primers are prima facie obvious over the cited reference in the absence of secondary considerations.
With regards to the issue of equivalence of a polynucleotide sequence, MPEP 2144.06 notes “Substituting equivalents known for the same purpose.  In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant's disclosure or the mere fact that the components at issue are functional or mechanical equivalents.   An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).” 
With regards to the issue of reasonable expectation of success in using such equivalents before the effective filing date of the claimed invention, as shown in Lowe, one of skill in the art was clearly aware of the factors involved in designing amplification primers from a known sequence, and would have routinely and predictably designed any such primers.  Specifically, Lowe teaches a computer program based on a set of rules which take into account both the sequence of the primers and the amplified region of DNA, such that primer-to-target hybridization is enhanced, while facilitating attainment of full-length extension products by minimizing non-specific product formation and self-priming (see Abstract and p. 1757, column 2, line 33 to p. 1758, column 1, line 41).  The program has been tested on a variety of gene products for RT-PCR, for both total and cytoplasmic RNA samples prepared by several different methods (Lowe, p. 1758, column 2, last 2 lines).  "Experimental testing has shown that all the amplification products specified by these primers are of the predicted size and also hybridize with the appropriate cDNA or internal oligonucleotide probe" (Lowe, p. 1769, column 2, line 4-8).  Furthermore, one of skill in the art was also clearly aware of various software programs available before the effective filing date of the claimed invention for sequence alignment and designing primers for LAMP or RT-LAMP assays, such as DNAMAN and PrimerExplorer V4 software (see Song, p. 7290, column 1, section on RT-LAMP primer design).  

Subject Matter Free of the Prior Art
7.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.  No prior art was found that teaches or suggests a kit comprising the set of primers comprising or consisting of (a) six primers each having a sequence at least 90% identical to SEQ ID NOs: 13-18, (b) six primers each having a sequence at least 90% identical to SEQ ID NOs: 1-6 and (c) six primers each having a sequence at least 90% identical to SEQ ID NOs: 7-12, as currently claimed.  As discussed above, Song teaches primers that amplify a similar region of Zika virus that is amplified by SEQ ID NOs: 1-6, but does not teach primers that amplify the NS5 or NS2a regions amplified by the claimed primer sets of SEQ ID NOs: 7-12 and 13-18, respectively.  It is noted that Tian et al. (Biosensors Bioelectronics (2016) 86:420-425, cited on IDS of 10/31/2019) teaches a primer set for RT-LAMP amplification of a region of the ZIKV NS5 protein gene (see Abstract, p. 421, column 2, lines 1-13 and Table S1).  However, no prior art references were identified that teach primer sets for amplifying each of the Zika virus sequences targeted by the primer sets of (a) SEQ ID NOs: 13-18, (b) SEQ ID NOs: 1-6 and (c) SEQ ID NOs: 7-12, wherein the primers have a sequence at least 90% identical to each of the claimed sequences. 

Conclusion

8.	Claims 14, 15 and 17 are rejected over the prior art.  Claim 16 is objected to, and free of the prior art, as discussed above. 

Correspondence

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637